              Case 2:18-cv-00021-JAD-VCF Document 254 Filed 03/05/20 Page 1 of 2


 1 MARK E. FERRARIO
     Nevada Bar No. 1625
 2 KARA B. HENDRICKS
     Nevada Bar No. 7743
 3 WHITNEY L. WELCH-KIRMSE
     Nevada Bar No. 12129
 4 GREENBERG TRAURIG, LLP
     10845 Griffith Peak Drive, Ste. 600
 5 Las Vegas, NV 89135
     Tel: (702) 792-3773
 6 Fax:   (702) 792-9002
   Email: ferrariom@gtlaw.com
 7        hendricksk@gtlaw.com
          welchkirmsew@gtlaw.com
 8
     Attorneys for Defendants
 9 Clark County School District and Mark Connors

10                                      UNITED STATES DISTRICT COURT

11                                              DISTRICT OF NEVADA

12 TAMMARA TIMS and H.H., a minor by and                         CASE NO. 2:18-cv-00021-JAD-VCF
   through his Guardian Ad Litem, GENEVA
13 ATTEBERRY,

14                              Plaintiffs,
                                                                 STIPULATION AND ORDER TO DISMISS
15 vs.
                                                                 WITH PREJUDICE
16 CLARK COUNTY SCHOOL DISTRICT;
     KASEY GLASS, MARK CONNORS, and DOES
17 1-50,                                                                      ECF No. 254

18                              Defendants.
19

20             It is hereby STIPULATED AND AGREED between Plaintiff H.H., a Minor, by and through his

21 Guardian Ad Litem, GENEVA ATTEBERRY, 1 and Defendants CLARK COUNTY SCHOOL

22 DISTRICT, KASEY GLASS, and MARK CONNORS (collectively “Defendants”), by and through their

23 / / /

24 / / /

25 / / /

26 / / /

27 / / /

28
     1
         Tammara Tims previously voluntarily dismissed her claims with prejudice.
                                                             1
     ACTIVE 47619872v1
           Case 2:18-cv-00021-JAD-VCF Document 254 Filed 03/05/20 Page 2 of 2


 1 attorneys of record that, in accordance with Fed.R.Civ.P. 41(a)(2), all claims asserted against

 2 Defendants herein are dismissed with prejudice with each party to bear their own fees and costs.

 3           IT IS SO STIPULATED.

 4 DATED this 5th day of March, 2020.                      DATED this 5th day of March, 2020.
 5 GREENBERG TRAURIG, LLP                                  ROBISON SHARP SULLIVAN & BRUST
 6

 7           /s/ Kara B. Hendricks                                /s/ Michael A. Burke
     MARK E. FERRARIO, ESQ.                                MICHAEL A. BURKE, ESQ.
 8   Nevada Bar No. 1625                                   Nevada Bar No. 11527
     KARA B. HENDRICKS, ESQ.                               71 Washington Street
 9   Nevada Bar No. 7743                                   Reno, NV 89503
     WHITNEY L. WELCH-KIRMSE, ESQ.
10   Nevada Bar No. 12129                                  PETER W. ALFERT, ESQ. (Pro Hac Vice)
     10845 Griffith Peak Drive, Suite 600                  California Bar No. 83139
11   Las Vegas, NV 89135                                   IAN HANSEN, ESQ. (Pro Hac Vice)
     Counsel for Defendants Clark County School            California Bar No. 255449
12   District and Mark Connors                             LAW OFFICES OF PETER ALFERT, PC
                                                           909 Mariner Village Parkway, Suite 199
13                                                         Alameda, CA 94501
               th
14 DATED this 5 day of March, 2020.                        TODD A. BOLEY, ESQ. (Pro Hac Vice)
                                                           California Bar No. 68119
15 GORDON REES SCULLY MANSUKHANI                           LAW OFFICES OF TODD BOLEY
                                                           2381 Mariner Square Drive, Suite 280
16                                                         Alameda, CA 94501
                                                           Attorneys for Plaintiff
17          /s/ Davit T. Gluth
     ROBERT S. LARSEN, ESQ.
18   Nevada Bar No. 7785
19   DAVID T. GLUTH, ESQ.
     Nevada Bar No. 10596
20   300 S. 4th Street, Suite 1550
     Las Vegas, NV 89101
21   Attorneys for Kasey Glass
22
             IT IS SO ORDERED.                 ORDER
23
             DATED this _____ day of March, 2020.
24           Based on the parties' stipulation [ECF No. 254] and good cause appearing, IT IS
      HEREBY ORDERED that THIS ACTION IS DISMISSED with prejudice, each side to bear
25
      its own fees and costs. The Clerk of Court is directed to CLOSE THIS CASE.
                                                       _______________________________________
26                                                     UNITED STATES DISTRICT COURT JUDGE
                                                         _________________________________
                                                                    _______________ ________
                                                                                          _ _
27
                                                         U.S. Districtt Ju
                                                                         udg
                                                                           dge Jennifer
                                                                        Judge        e A.
                                                                                        A DDorsey
28                                                       Dated: March 6, 2020

                                                       2
     ACTIVE 47619872v1
